In a proceeding pursuant to *577article 78 of the CPLR, to compel the respondent Board of Education to permit the petitioners to use the public school facilities on Saturdays for an independent “ Saturday Freedom School ”, the petitioners appeal from so much of an order of the Supreme Court, Nassau County, dated May 13, 1964, as dismissed their application against all the respondents other than the respondent Herber, the school superintendent. Order, insofar as appealed from, affirmed, without costs. Under the circumstances here, the local Board of Education properly exercised its discretion in refusing to make the public school facilities available to petitioners. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.